               Case 2:19-cv-00024-DMC Document 31 Filed 06/25/20 Page 1 of 1


1
2
3
4
5
6
7
                                       UNITED STATES DISTRICT COURT
8
                                     EASTERN DISTRICT OF CALIFORNIA
9
                                             SACRAMENTO DIVISION
10
11                                                           )   CIVIL NO. 2:19-cv-00024-DMC
     SIEGFRID LUTZ,                                          )
12                                                           )
                     Plaintiff,                              )   ORDER GRANTING DEFNDANT’S
13                                                           )   MOTION FOR EXTENSION OF
          vs.                                                )   TIME TO MODIFY BRIEFING
14   ANDREW SAUL,                                            )   SCHEDULE FOR PLAINTIFF’S
     Commissioner of Social Security,                        )   MOTION FOR ATTORNEYS’ FEES
15                                                           )
                     Defendant.                              )
16                                                           )
                                                             )
17                                                           )
18                                                       ORDER

19           For good cause appearing therein, IT IS HEREBY ORDERED that the Motion for Extension of

20   Time for Defendant Respond to Plaintiff’s Motion for Attorneys Fees (Dkt 29) is hereby GRANTED.

21   Defendant shall file his Opposition to Plaintiff’s Motion on or before June 26, 2020. All other

22   deadlines shall be extended accordingly.

23   IT IS SO ORDERED.
24
25   Dated: June 25, 2020
                                                            ____________________________________
                                                            DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE
27
28
     [Proposed] Order Granting Motion for Extension of Time, Case No. 2:19-cv-00024-DMC            1
